Case: 09-31024 Document: 00511355773 Page: 1 Date Filed: 01/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 19, 2011
                                     No. 09-31024
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TREVOR JEFFERY,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:06-CR-301-2


Before JOLLY, STEWART and DENNIS, Circuit Judges.
PER CURIAM:*
       Trevor Jeffery appeals his guilty-plea convictions and sentences for
conspiring to distribute and possess with the intent to distribute 50 grams or
more of cocaine base and 500 grams or more of cocaine; conspiring to use, carry,
and possess firearms in furtherance of a drug trafficking; and possessing
firearms in furtherance of a drug trafficking crime. In his initial brief, Jeffery
argued as his sole issue on appeal that he was denied the right to counsel during
a hearing on his motion to withdraw his guilty plea.                     In response, the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-31024 Document: 00511355773 Page: 2 Date Filed: 01/19/2011

                                  No. 09-31024

Government filed a motion to dismiss Jeffery’s appeal, which this court granted.
Jeffery’s appeal was subsequently reinstated. He has not reasserted that claim.
      Jeffery argues that the district court erred by denying a motion to
suppress the fruits of a wiretap the Government conducted on his co-defendant
Louis Johnson’s cellular telephone. To the extent that Jeffery adopted Johnson’s
appellate challenges to the denial of the motion to suppress, this court’s decision
rejecting those arguments applies equally to Jeffery.       See United States v.
Johnson, 2010 WL 3447800 at *1-*2 (5th Cir. Sept. 1, 2010). By failing to raise
the issue in the district court, Jeffery has waived his remaining contention that
the district court should have suppressed the fruits of the wiretap because the
Government failed to make a showing of necessity for the wiretap specifically as
to him. See United States v. Pope, 467 F.3d 912, 918-19 (5th Cir. 2006). In any
event, Jeffery, having cited no binding Fifth Circuit authority in support of his
argument, has not shown plain error. See id. at 920 n.20; United States v.
Evans, 587 F.3d at 667, 671 (5th Cir. 2009), cert. denied, 130 S. Ct. 3462 (2010).
      Jeffery also argues that his sentences for conspiracy should be vacated and
his case remanded to the district court for re-sentencing under the provisions of
the Fair Sentencing Act (FSA) of 2010.       The FSA amended the Controlled
Substances Act and Controlled Substances Import and Export Act by resetting
the drug quantities required to trigger mandatory minimum sentences. FSA,
Pub. L. No. 111-220, § 2(a)(1), 124 Stat. 2372 (Aug. 3, 2010). The Act became
effective after Jeffery was sentenced.      He has not shown that the FSA is
retroactively applicable. See 1 U.S.C. § 109.
      AFFIRMED.




                                        2